People v McDaniel (2014 NY Slip Op 06332)
People v McDaniel
2014 NY Slip Op 06332
Decided on September 24, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 24, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
COLLEEN D. DUFFY, JJ.


2009-07454
2012-02921
 (Ind. No. 11388/07)

[*1]The People of the State of New York, respondent, 
vWilliam S. McDaniel, appellant.
James Layton Koenig, New York, N.Y., for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Adam M. Koelsch of counsel), for respondent.
DECISION & ORDER
Appeals by the defendant (1) from a judgment of the Supreme Court, Kings County (Del Giudice, J.), rendered August 3, 2009, convicting him of rape in the second degree (two counts), rape in the third degree, and criminal sexual act in the second degree, upon a jury verdict, and imposing sentence, and (2), by permission, from an order of the same court dated December 15, 2010, which denied his motion pursuant to CPL 440.10 to vacate the judgment of conviction.
ORDERED that the judgment and the order are affirmed.
The Supreme Court properly denied the defendant's motion pursuant to CPL 440.10 to vacate the judgment of conviction on the ground that he was deprived of the effective assistance of trial counsel. The evidence presented by the defendant failed to demonstrate the absence of strategic or other legitimate explanations for counsel's allegedly deficient conduct (see People v Caban, 5 NY3d 143, 152; People v Britton, 49 AD3d 893; People v Jordan, 44 AD3d 875). The evidence, the law, and the circumstances of the case, viewed in totality as of the time of the representation, reveal that trial counsel provided meaningful representation (see People v Benevento, 91 NY2d 708, 712; People v Baldi, 54 NY2d 137, 147).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
SKELOS, J.P., DICKERSON, AUSTIN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court